Cite as 2016 Ark. App. 171

                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-15-700


                                                Opinion Delivered   March 16, 2016
BETH’S BAIL BONDS, INC.
                      APPELLANT                 APPEAL FROM THE PULASKI
                                                COUNTY CIRCUIT COURT,
V.                                              SEVENTH DIVISION
                                                [NOS. CR-12-3088; CR-13-1044; CV-
STATE OF ARKANSAS                               15-1950]
                                APPELLEE
                                                HONORABLE BARRY SIMS, JUDGE

                                                AFFIRMED



                           M. MICHAEL KINARD, Judge

       Beth’s Bail Bonds, Inc. (BBB), appeals from the bond-forfeiture judgment entered

against it on May 4, 2015. On appeal, BBB contends that the judgment should be reversed

due to failure to comply with the bond-forfeiture statute. We affirm.

       BBB wrote a bail bond in favor of Billy Mac Harris on April 10, 2013. Harris failed

to appear for court on July 22, 2013. On that same date, the trial court and circuit clerk

issued an order to show cause and a summons ordering BBB to appear on October 14, 2013,

to show cause why the bond should not be forfeited due to Harris’s failure to appear. The

parties agree that, for unexplained reasons, the case was not called up on October 14, 2013,

and the show-cause hearing was never held.

       On August 19, 2014, notice was mailed to Harris ordering him to appear for a

“report/status” hearing in his case on September 4, 2014. The notice was returned, marked
                                 Cite as 2016 Ark. App. 171

“return to sender,” “moved left no address,” and “unable to forward.” On September 4,

2014, Harris failed to appear. The trial court entered an order to show cause, and the circuit

clerk issued a summons for BBB to appear on December 8, 2014.

       BBB filed a motion to dismiss the bond forfeiture, and the show-cause hearing was

reset for May 4, 2015. David Viele, an agent for BBB, testified that he took Harris into

custody on May 18, 2014, and tried to surrender him to the jail, but he was told there was

no warrant for Harris. Viele did not know if Harris had received notice of his court date.

Viele said that BBB’s license had been revoked since October 2014, so he had been unable

to look for Harris since then. David Cannon, Harris’s former attorney, said that he received

notice of Harris’s September 4, 2014 court date, and his office would have sent notice to

Harris at his address on file. The trial court entered judgment forfeiting BBB’s bond of

$10,000. BBB timely appealed.

       BBB argues that the judgment should be reversed because Harris was not lawfully

required to appear on September 4, 2014, since the notice sent to Harris was returned

undelivered. Arkansas Code Annotated section 16-84-207(a) (Supp. 2015) provides that if

a bail bond is granted by a judicial officer, it shall be conditioned on the defendant’s

appearing for trial, surrendering in execution of the judgment, or appearing at any other time

when his or her presence in circuit court may be lawfully required under Rule 9.5 or Rule

9.6 of the Arkansas Rules of Criminal Procedure, or any other rule.

       It is well settled that an appellant must raise and make an argument at trial in order to

preserve it for appeal. First Arkansas Bail Bonds, Inc. v. State, 373 Ark. 463, 284 S.W.3d 525


                                               2
                                Cite as 2016 Ark. App. 171

(2008). BBB’s argument is not preserved because it was not raised below at the show-cause

hearing or in BBB’s motion to dismiss. Furthermore, BBB has offered no convincing

argument or citation to authority for its claim that the notice sent to Harris did not comply

with the statute. Our courts do not consider an argument, even a constitutional one, when

the appellant presents no citation to authority or convincing argument in its support, and it

is not apparent without further research that the argument is well taken. Hollis v. State, 346
Ark. 175, 55 S.W.3d 756 (2001).

       To the extent BBB argues that the judgment should be reversed because the State

failed to pursue the original forfeiture proceeding, this argument has no merit. In compliance

with Arkansas Code Annotated section 16-84-207(b), a summons was issued to BBB

immediately after Harris failed to appear on both occasions—July 22, 2013, and September

4, 2014. The show-cause hearing was held based on the second failure to appear, and the

bond was forfeited as a result. BBB presents no citation to authority or convincing argument

in support of its claim that the proper procedures were not followed.

       Affirmed.

       GLOVER and HOOFMAN, JJ., agree.

       Charles D. Hancock, for appellant.

       Leslie Rutledge, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for appellee.




                                              3